Citation Nr: 1501167	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-50 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for back disability, claimed as residuals of back injury. 

2.  Entitlement to service connection for irritable bowel syndrome (IBS). 

3.  Entitlement to service connection for urinary frequency, claimed as urinary tract problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active military duty from September 1995 to April 1998. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The claims folder is currently in the jurisdiction of the RO in New Orleans, Louisiana. 

The Veteran provided testimony at a videoconference hearing before the Board in January 2011.  A transcript of the hearing is of record. In October 2012, the Board advised the Veteran that the Veterans Law Judge who conducted the January 2011 hearing is no longer employed by the Board and asked her whether she wished to appear at another hearing.  She was advised that if she did not respond within 30 days of the date of the letter, the Board would assume she did not want another hearing and would proceed accordingly.  The Veteran did not respond.  Thus, the Board has proceeded with the adjudication of her appeal.

By rating decisions in May 2012 and September 2012, the Appeals Management Center (AMC) in Washington, D.C., granted service connection for gastroesophageal reflux disease/gastritis and fibromyalgia, respectively.  The United States Court of Appeals for the Federal Circuit has held that an award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, those matters are not before the Board.

The Veteran has raised the issue of entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities.  See July 2010 VA mental health treatment record.  This issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The VVA file includes a December 2014 Informal Hearing Presentation (IHP).  The remaining documents in the VVA file are either duplicative of the evidence in the paper claims file or irrelevant to this appeal. 

The issue of entitlement to service connection for back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDINGS OF FACT

1.  Resolving all doubt in her favor, the Veteran has IBS that is etiologically related to service-connected fibromyalgia.

2.  Resolving all doubt in her favor, the Veteran has urinary frequency that is etiologically related to service-connected bipolar disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for urinary frequency have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of entitlement to service connection for IBS and urinary frequency are being granted in full by this decision.  Any error related to VA's duties to notify and assist with regard to these issues is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, a disability may be service-connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

IBS

The Veteran maintains, in pertinent part, that she currently has IBS that is secondary to service-connected fibromyalgia.  See December 2014 IHP.  

STRs show that the Veteran was seen in 1995 with complaints of abdominal distress.  Post-service VA and private treatment records dated from 2002 to 2011 note various complaints, including abdominal pain with alternating constipation and diarrhea.  A May 2011 VA examination report notes a diagnosis of IBS, which the examiner stated is possibly related to the Veteran's fibromyalgia.

Subsequently, a September 2012 rating decision awarded service connection for fibromyalgia, effective from September 26, 2006.  

The May 2011 VA opinion constitutes competent and credible evidence establishing that the Veteran's IBS was caused or aggravated by her service-connected fibromyalgia.  There are no medical opinions to the contrary.  Therefore, service connection for IBS is warranted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 

Urinary Frequency 

The Veteran maintains that she is entitled to service connection for urinary tract problems, which include urinary frequency.

The Veteran is presently service connected for bipolar disorder, effective from September 26, 2006.  See December 2009 rating decision.  Post-service VA and private treatment records dated from 2002 to 2010 note the Veteran's ongoing complaints of urinary frequency and pain while urinating.  Private treatment records dated in December 2010 note that the Veteran was seen with complaints of dysuria, frequency and urgency.  Cultures were negative for infection.  It was the opinion of a urologist that the Veteran's complaints were "hormonal and stress related."

A May 2011 VA genitourinary examination report notes the Veteran's complaints of urinary frequency and nocturia.  There was no history of chronic urinary tract infections.  The examiner noted that the Veteran had bipolar disorder and was not under any active care.  The diagnosis was irritable and overactive bladder, which the examiner found to be consistent with other psychological disorders and their sequelae.

These two medical opinions above constitute competent and credible evidence establishing that the Veteran's urinary frequency was caused or aggravated by her service-connected bipolar disorder.  There are no opinions to the contrary.  Therefore, service connection for urinary frequency is warranted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for IBS is granted. 

Service connection for urinary frequency is granted.


REMAND

With regard to the Veteran's claim of entitlement to service connection for a back disability, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran claims that she currently has a back disability that was caused or aggravated by her military service.  See September 2006 claim, January 2011 hearing testimony and December 2014 IHP.  Her representative has questioned whether the scoliosis diagnosed in service was a misdiagnosis of her current kyphosis.  See December 2014 IHP.  

STRs reveal multiple complaints of both upper and lower back pain in 1996 and 1997 during service.  Notations were made that she had been diagnosed with mild scoliosis.  Other diagnoses included low back pain, scoliosis with back strain, paravertebral muscle spasm, and low back pain with scoliosis.  An April 1998 separation examination report also notes mild scoliosis.  Post-service, private treatment records show that the Veteran continues to complain of, and received treatment for, back pain.  The evidence of record shows current a diagnosis of slight thoracic spine kyphosis .  See May 2011 VA spine examination report.  

Although the Veteran underwent a VA spine examination in May 2011 and the examiner stated that the Veteran's present back complaints are not related to her service, no reasons and bases for this opinion were provided.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  Moreover, it does not appear that the examination was conducted with review of the claims file, as the examiner does not address the in-service complaints of upper back pain or post-service private treatment records.  The Court has held that medical examinations must be thorough and take into account the records of prior examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   On remand, an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's current back disability (diagnosed as kyphosis) from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary.  

The medical professional should provide the following opinions:

a. Please explain whether the discrepancy between the scoliosis noted in the Veteran's STRs and her current kyphosis is the result of a change in diagnoses, a misdiagnosis, or a resolution of a disorder that has now become quiescent.

b. Is it at least as likely as not that kyphosis had its onset in service, is otherwise etiologically related to service, or was aggravated (permanently worsened) by service?  The Veteran's complaints of both upper and lower back pain in service should be discussed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The opinion must be based on a review of the entire claims file and contain a complete rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.
 
2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on her claim.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


